ELIZABETH N. C. HETHERINGTON, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Hetherington v. CommissionerDocket No. 28334.United States Board of Tax Appeals20 B.T.A. 806; 1930 BTA LEXIS 2027; September 15, 1930, Promulgated *2027 Arthur E. I. Jackson, Esq., for the petitioner.  P. A. Bayer, Esq., for the respondent.  VAN FOSSAN *806  This proceeding is brought to redetermine the income tax of the petitioner for the year 1922 in the sum of $5,200.79.  The petitioner alleges that the respondent erred in disallowing a deduction of $71,500 taken by the petitioner for the year 1922 and representing loss on loans made by her to her husband.  *807  FINDINGS OF FACT.  Albert G. Hetherington, husband of the petitioner, died on December 5, 1921, at the age of 72 or 73 years.  His will was probated on January 17, 1922.  By that will all of the decedent's estate passed to the petitioner.  The estate consisted chiefly of worthless securities and was not sufficient in amount to pay the funeral expenses.  Prior to the transactions hereinafter set forth the petitioner had inherited a considerable sum of money from her father.  She lived with her mother at 20th and Chestnut Streets in Philadelphia and had a daughter, with three small children, dependent upon her.  Her husband had been successful in business in early life but was not so in his later years.  He was of an artistic temperament. *2028  Prior to 1916 he had been connected with the Howard Supply Co. and the petitioner several times had loaned him money to be used in the business of that firm.  All such loans had been repaid to the petitioner.  In January, 1916, Albert G. Hetherington secured the sales agency of the Pathfinder automobile in Philadelphia.  That automobile was a twelve-cylinder, seven-passenger machine of the high-priced class.  In order to establish such agency and to promote the sales of the automobile it became necessary to expend large sums for advertising and for office and display requirements.  On January 26, 1916, and September 28, 1917, the petitioner procured from the West End Trust Co. loans aggregating $34,500 and in September, 1916, she procured from the Girard National Bank a loan of $10,000.  The proceeds of these loans were placed to the credit of the petitioner and she executed checks therefor to her husband.  All of the money so procured was devoted to the business of the Hetherington Motor Co., of which her husband was the head.  The business of the company progressed slowly until the latter part of 1918.  At that time the health of the decedent became impaired, following the death*2029  of his son, who was killed in France.  During that year it became conclusively evident that the business of the Hetherington Motor Co. would not be successful and consequently its affairs were would up during that year.  The petitioner received no repayments for her loans from her husband at that time and from that source.  The petitioner's husband was engaged in other business enterprises from which he hoped to recover his losses arising from the failure of the Hetherington Motor Co. and to repay the money borrowed from his wife.  These payments were, in fact, loans and were intended to be repaid.  Loans in the sum of at least $44,500 were made by the petitioner to the decedent and were found to be worthless in January, 1922.  *808  OPINION.  VAN FOSSAN: The law presumes that money transferred from a wife to the husband is a gift, but such a presumption is rebuttable.  See . The evidence establishes that the petitioner utilized the credit extended to her by banks in order to obtain the money which she in turn lent to her husband.  Her financial status was due to the inheritance she received from her father.  The loans received*2030  from her by her husband were strictly for the promotion of a business enterprise in which the petitioner was not directly engaged and from which she expected to receive no profit.  It was intended that the loans should be repaid as previous loans to him had been.  The loans were not ascertained to be worthless until after her husband's death, since she was not aware of his true financial condition during his lifetime.  Hetherington's death occurred on December 5, 1921, and his will was probated in January, 1922.  The fact that his estate was worthless was not disclosed until that date.  Under the facts of this case we are of the opinion that a loss in the amount of $44,500 is properly deductible from the income of the petitioner during the year 1922.  Judgment will be entered under Rule 50.